Citation Nr: 1022539	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative intervertebral disc disease of the lumbar 
spine with left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that granted service connection for degenerative 
intervertebral disc disease of the lumbar spine and assigned 
a 20 percent evaluation therefor, effective from February 12, 
1999.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Buffalo, New 
York.

This case was previously before the Board in July 2009, when 
it was remanded for additional development.  In March 2010, 
while the case was in remand status, the Appeals Management 
Center (AMC) in Washington, D.C., amended the description of 
the Veteran's service-connected disability to include left 
lower extremity radiculopathy.  The issue currently developed 
for appeal is as set forth above, on the title page.

For the reasons set forth below, this appeal is again being 
REMANDED to the AMC.  VA will notify the Veteran if further 
action is required on his part.


REMAND

When this case was remanded in July 2009, the Board requested 
that the Veteran be scheduled for a VA examination for 
purposes of ascertaining the severity and manifestations of 
the service-connected disability of his lumbar spine.  The 
examiner was to determine, among other things, whether the 
low back exhibited weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups.  If any of those factors 
were present, the examiner was to express the resulting 
functional impairment in terms of additional degrees of loss 
in range of motion (in addition to that which was noted 
clinically), if feasible.

The examiner was also to state whether there was any 
neurological impairment associated with the Veteran's 
service-connected disorder.  If neurological impairment was 
found, the examiner was to specifically identify the nerve or 
nerves affected and describe the severity of any paralysis 
identified (i.e., whether any such paralysis was mild, 
moderate, or severe).  If incapacitating episodes were 
determined to exist, the examiner was to fully explain the 
basis for that determination and report the total duration of 
such episodes over a 12-month period.  Thereafter, the agency 
of original jurisdiction (AOJ) was to again review the 
Veteran's claim.

Unfortunately, the requested development has not been fully 
completed.  The record shows that the Veteran was examined in 
September 2009.  Although the Veteran reported daily flare-
ups of pain, and the examiner noted that the Veteran had 
"instability" at the lumbosacral level, no effort was made 
to express those manifestations in terms of additional loss 
in range of motion (or, alternatively, to explain why such an 
expression was not feasible).  Moreover, while the examiner 
found objective evidence of associated neurological 
impairment in the left lower extremity, and noted that the 
"S1 dermatome" was affected, he did not specifically 
identify the nerve or nerves involved.  (Although the AMC 
concluded from the report that it was the internal saphenous 
nerve that was affected, the basis for that conclusion is 
unclear, inasmuch as the posterior tibial nerve is also 
involved in plantar flexion.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8525.)  The examiner did not clearly describe 
the relative severity of the neurological impairment, and did 
not report the duration, or explain the basis for, an 
"incapacitating episode" the Veteran reported having in 
December 2008, other than to state that the episode lasted 
"several days."  

In addition, although the rating period for the Veteran's 
disability began in February 1999, the AMC did not consider 
the "old" criteria for rating disorders of the spine, 
including those for rating intervertebral disc syndrome, in 
effect prior to September 2003, when re-evaluating his claim.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002).

Further, at the time of the VA examination, it was reported 
that the appellant had undergone recent chiropractic 
treatment.  Records of that treatment should be sought.  
Additionally it is noted that there is a letter from the Clay 
Chiropractic Center noting treatment of the Veteran.  Those 
records should also be obtained as they may be probative as 
to the rating to be assigned during various periods during 
the appeal period.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2009).

Clinical records of the Veteran's VA and private chiropractic 
care were last obtained in June and April 2006, respectively.  
On remand, efforts should be made to obtain records of any 
relevant treatment he may have undergone since that time, in 
order to ensure that his claim is adjudicated on the basis of 
an evidentiary record that is as complete as possible.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA is charged with constructive notice of medical 
evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to provide a release for 
relevant records of any treatment he has 
received from the Clay Chiropractic Center 
since January 2006, and to identify, and 
provide appropriate releases for, any other 
care providers who may possess new or 
additional evidence pertinent to the issue on 
appeal.  If he provides the necessary 
releases, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the claims 
file.  Attempts made to obtain the records 
should be associated with the claims folder.

2.  Obtain copies of records pertaining to 
any relevant VA treatment the Veteran may 
have received since June 12, 2006, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, 
should be associated with the claims file.  
If records are not obtained, the claims file 
should contain documentation of the attempts 
made and notice should be provided in 
accordance with applicable provisions.

3.  After all of the foregoing development 
has been completed, schedule the Veteran for 
a VA examination to ascertain the severity 
and manifestations of his service-connected 
degenerative disc disease of the lumbar 
spine, in accordance with applicable rating 
criteria.  The examiner should conduct all 
testing and evaluations needed to make this 
determination, and must discuss the rationale 
for all opinions provided.

The examiner should specifically address the 
following:

(a)  Conduct range of motion studies of the 
lumbosacral spine.  The examiner should 
determine whether the low back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected low back disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also 
express an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when the low back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  If it is not 
possible to express the functional impairment 
due to one or more of these factors in terms 
of additional degrees of loss in range of 
motion, the examiner should explain why that 
is so.

(b)  State whether the Veteran has 
incapacitating episodes of intervertebral 
disc syndrome.  If incapacitating episodes 
are determined to exist, the examiner should 
report the total duration during the past 12 
months, in terms of weeks.  (The examiner 
should be informed that an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a physician).  The 
basis for any findings of associated 
incapacitating episodes should be fully 
explained.

(c)  The examiner should specifically 
identify the nerve or nerves affected by the 
Veteran's service-connected degenerative disc 
disease (i.e., whether the internal 
saphenous, posterior tibial, and/or any other 
nerves are affected).  The examiner should 
also describe the severity of the impairment 
caused by the affected nerve(s).  In this 
regard, the examiner should state whether 
there is any paralysis of the affected nerve, 
and if so describe in detail the 
manifestations and functional limitations 
caused by the nerve impairment.

4.  Thereafter, take adjudicatory action on 
the Veteran's claim.  In so doing, consider 
both the "old" and "new" criteria employed 
in rating disabilities of the spine.  Also 
consider whether "staged" ratings are 
warranted pursuant to Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, the "old" 
criteria for rating disabilities of the spine 
(38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002)), the "new" criteria for 
rating intervertebral disc syndrome 
(38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009)), and any additional neurological 
codes deemed applicable, including 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525, if indicated.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

